DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,558,705 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for indexing and accessing records. More specifically, the independent claims recite that an index in a primary storage correlates data in a persistent secondary storage, wherein a record’s key is mapped to a slot of the index based on that key, in which there are more possible keys than slots, the slot in the index having a pointer to a last written record in a corresponding bucket of one or more records arranged non-contiguously in the persistent secondary storage, wherein each of the records in the buckets includes a pointer to a previous record if the previous record exists. The prior art references teach indexed memory systems which use hashing and record buckets, but nowhere does any of the prior art disclose a method or system in which records are indexed in the manner specifically described in the claims, particularly with regard to the particular use of the primary and second storages. The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        February 13, 2021